Order entered November 30, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01358-CV

                                    JUAN CRUZ, Appellant

                                               V.

                     DEUTCHE BANK NATIONAL TRUST, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-04351-C

                                           ORDER
       Appellant’s brief was originally due on May 7, 2015. After granting appellant three

extensions, he filed a brief on August 7, 2015. On August 14, 2015, we informed appellant that

his brief was deficient and instructed him to file an amended brief correcting the deficiencies

within ten days. Instead of filing an amended brief, appellant filed a motion for an extension of

time on August 24, 2015. In this motion, appellant stated that he had contacted one attorney but

was also looking into “a more cost effective option but hopes that the extension will help him

financially afford [the attorney’s] fees.” We granted appellant an extension of time to file an

amended brief to October 9, 2015.
       On October 9, 2015, appellant filed another extension motion instead of an amended

brief. In his motion, appellant explains that he “finally was accepted by the Legal Aid Office in

Dallas County to receive legal aid.” He states:

       They are in the middle of assigning an attorney to his case and to help him amend
       the brief. We met with them on 10/1/15 with paralegal, Carmen Perales, so that
       they could receive the paperwork on this case. However, they have not had enough
       time to complete the brief but will assign him an attorney to his case upon an
       extension.

       On November 23, 2015, appellant filed another extension motion instead of an amended

brief. It is this motion currently before the Court. In his motion, appellant explains as follows:

       They still have not assigned an attorney to him yet but [appellant] checks in every
       3 days and was told today 11/23/15 that it will take 1-2 weeks for this process
       since it is the holiday time frame. . . . [The paralegal] continues to keep us posted
       as the lawyer who [was] supposed to be assigned a few weeks ago was no longer
       available. They are reassigning his case to someone else. However, they have
       not had enough time to complete the brief but will assign him an attorney to his
       case upon an extension.”

Appellant requests a thirty-eight day extension. We GRANT appellant’s motion. Appellant

shall file a brief by DECEMBER 31, 2015. We CAUTION appellant that failure to file a brief

by DECEMBER 31, 2015 may result in dismissal of the appeal without further notice. See TEX.

R. APP. P. 38.8(a)(1).

                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE